IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-11289
                         Summary Calendar



ERNESTO S. GONZALEZ,

                                         Plaintiff-Appellant,

versus

CITY OF LUBBOCK, TEXAS, a
Municipal Corporation, ET AL.,

                                         Defendants,

CITY OF LUBBOCK, TEXAS, a
Municipal Corporation,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:96-CV-183
                       - - - - - - - - - -
                         August 14, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Ernesto Gonzalez appeals the district court’s order granting

summary judgment in favor of the City of Lubbock, Texas, and

dismissing Gonzalez’s 42 U.S.C. § 1983 civil rights action.

Gonzalez also appeals the district court’s protective order

limiting his discovery of certain internal affairs and personnel

files of police officers within the Lubbock Police Department.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-11289
                                 -2-

Gonzalez argues that the district court abused its discretion in

limiting his discovery of the Lubbock Police Department’s

internal affairs files and the personnel files and that the

district court erred in granting a summary judgment in favor of

the City of Lubbock concerning his claims that the City had a

policy or custom of condoning police misconduct, that the City

failed to train and supervise its officers adequately, and that

police officers initially stopped Gonzalez’s vehicle because he

was Hispanic.    We have reviewed the record and parties’ briefs

and the AFFIRM the district court’s summary judgment for

essentially the same reasons set forth by the district court.

Gonzalez v. City of Lubbock, Texas, No. 5:96-CV-183 (N.D. Tex.

Sept. 25, 1997).

     AFFIRMED.